Citation Nr: 1028697	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-31 711 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
type II diabetes mellitus and prostate cancer.   

In May 2009, the Board remanded the appeal for additional 
development.  The development has been completed, and the case is 
before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran did not serve in the Republic of Vietnam while on 
active duty; therefore, exposure to an herbicide agent is not 
presumed.

3.  Competent evidence of record does not reflect that the 
Veteran's prostate cancer is the result of an injury or disease 
incurred in service.

4.  Competent evidence of record does not reflect that the 
Veteran's diabetes mellitus is the result of an injury or disease 
incurred in service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active 
military service, nor may a malignant tumor be presumed to have 
been incurred in service, to include as due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
2.  Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled.  
In this case, the Veteran's claims for service connection for 
prostate cancer and diabetes mellitus, to include as secondary to 
herbicide exposure, were received in April 2005.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in May 2005 and June 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other information about the 
VCAA.  Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in May 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided with the statement of the 
case in August 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, service personnel records, VA treatment records, and 
private treatment records have been obtained and associated with 
his claims file.  

The Veteran was not provided a VA medical examination and opinion 
to assess the current nature and etiology of his claimed diabetes 
mellitus or prostate cancer disabilities.  However, VA need not 
conduct an examination with respect to the claims on appeal, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2009).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards of 
McLendon are not met in this case, as there is no competent 
evidence establishing that the Veteran was exposed to herbicides 
during service (an event or injury), or that his diabetes 
mellitus or prostate cancer was manifest during an applicable 
presumptive period for which he qualifies.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.



Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus and malignant tumors 
(cancer), may be presumed to have been incurred in or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with type II diabetes mellitus or prostate cancer 
associated with exposure to certain herbicide agents.  38 C.F.R. 
§§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he was exposed to Agent Orange 
(herbicides) during active service from June 1966 to May 1967 
while working at Takhli Air Base in Thailand on aircraft that had 
flown from Thailand to Vietnam.  He contends that he developed 
prostate cancer and Type II diabetes mellitus as a result of this 
exposure.

The Veteran's DD Form 214 (separation from service), reflected 
that his military service included two years and four months of 
foreign and/or sea service. His military occupational specialty 
(MOS) was listed as jet aircraft mechanic.  Awarded medals 
included the Vietnam Service Medal (VSM) and Vietnam Campaign 
Medal (VCM).  

Service personnel records confirmed that the Veteran was 
stationed at Takhli Air Base in Thailand from June 1966 to May 
1967.  These records also showed foreign service in Libya and 
France.  There is no evidence that the Veteran served in Vietnam, 
or set foot in Vietnam.

Service treatment records are entirely silent for any complaints, 
findings or reference to any prostate problems or diabetes 
mellitus during service.  The Veteran's February 1967 separation 
physical examination is silent for prostate complaints or 
findings, and a urinalysis was negative for the presence of 
sugar.   

A post-service private treatment record dated in July 1998 
contains the earliest documented reference to diabetes in the 
file, stating that the "[Veteran] has recently been diagnosed as 
being diabetic."  However, the records did not provide the 
initial diagnosis of diabetes. 

A private urological report from January 2001 showed that the 
Veteran had an ultrasound guided biopsy and provided the first 
diagnosis of prostate cancer.  Private treatment records dated 
from that diagnosis through April 2005 show continued treatment 
and diagnosis of prostate cancer, including a prostatectomy in 
April 2001, and treatment and diagnosis of diabetes mellitus.  

VA treatment records dated from December 2003 to March 2005 also 
revealed continuing treatment and diagnosis of diabetes mellitus 
and prostate cancer.  These records were devoid of any reference 
or opinion linking these conditions to Agent Orange exposure or 
the Veteran's military service generally. 

In a statement dated in June 2005, the Veteran indicated that he 
had pursued his benefit claims on the recommendation of two VA 
doctors.  He also stated that although he was not stationed in 
Vietnam, he had worked as a crew chief on planes that flew escort 
in Vietnam after leaving from and returning to the air base in 
Thailand.  He further stated that most of these planes also 
landed in Vietnam in addition to flying escort.  

In a statement dated in January 2006, the Veteran identified the 
two VA doctors whom the Veteran claims recommended that he pursue 
his benefit claims.  VA treatment records in the file confirm 
that both these doctors treated the Veteran. 

In the Veteran's VA Form 9 substantive appeal dated in October 
2006, he indicated that he inspected planes that had returned 
from missions in Vietnam, and that this required him to climb 
onto the outside of the planes.  He stated that he believed that 
he was exposed to Agent Orange during these inspections. 

In a report dated in May 2009, the VA Compensation and Pension 
Service reported that it had reviewed the listing of sites for 
herbicide use outside Vietnam and discovered that only limited 
testing of tactical herbicides was conducted in Thailand from 
April 1964 through September 1964 at the Pranburi Military 
Reservation.  The report did note that aircraft flew missions 
from Thailand to Vietnam to aerially apply tactical herbicides in 
August and September 1963 and for three days in October 1966.  
The report concluded, however, that these facts were not 
sufficient to establish exposure to tactical herbicide for any 
Veteran based solely on service in Thailand.  The report also 
indicated that non-tactical herbicides were used sporadically 
around base perimeters in Thailand.  It further suggested that 
Veterans with military occupational specialties (MOS) that 
brought them into regular contact with base perimeters, such as 
security police who performed base patrols, had a greater 
likelihood of exposure to commercial pesticides, including 
herbicides.  

The VA Compensation and Pension Service report also indicated 
that there is no presumption of "secondary exposure" based on 
being near or working on aircraft that flew over Vietnam or 
handling equipment once used in Vietnam.  It noted that aerial 
spraying in Vietnam did not occur everywhere, and herbicides did 
not cover every aircraft or piece of equipment associated with 
Vietnam.  It also stated that they were aware of no studies 
showing harmful health effects for any such secondary or remote 
herbicide contact. 

Finally, in an August 2009 response from the Defense Personnel 
Records Information Retrieval System (DPRIS), DPRIS reported that 
available records did not document any storage, use, or 
transportation of herbicides at Takhli Air Base in Thailand.  

The Board has considered the assertions that the Veteran and his 
representative have advanced in connection with the claims for 
service connection for prostate cancer and diabetes mellitus, to 
include as due to herbicide exposure, but finds that service 
connection for these disabilities is not warranted.

The Veteran's service records do not reflect any service in the 
Republic of Vietnam.  While service records confirm foreign 
service in Thailand as an aircraft jet mechanic, this alone is 
not sufficient to establish exposure to herbicides.  As noted in 
the VA Compensation and Pension Memorandum, with some exceptions, 
only veterans who served in the Republic of Vietnam during a 
specific time period were exposed to herbicide agents.  The 
Veteran's service does not fall within the exceptions.  
Furthermore, as the May 2009 Compensation and Pension Service 
report makes clear, "secondary exposure" that arises from 
contact with equipment or aircraft that were in Vietnam does not 
entitle the Veteran to a presumption of exposure to herbicides. 

Additionally, the only use of tactical herbicides in Thailand 
occurred prior to this Veteran's service time in Thailand.  While 
non-tactical herbicides were used sporadically in Thailand, the 
Compensation and Pension Service report stated that such exposure 
was most likely if the Veteran's MOS entailed frequent contact 
with base perimeters where the herbicides were sprayed.  This 
Veteran's MOS, jet aircraft mechanic, would seemingly not entail 
such frequent contact with base perimeters, and nothing in the 
record suggests frequent contact with base perimeters.  
Consequently, exposure to herbicides on the landmass of Vietnam 
cannot be presumed, nor can exposure to herbicides in Thailand be 
demonstrated.  

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 
Accordingly, the Board will proceed to evaluate the Veteran's 
claims under the provisions governing direct service connection.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

The Board notes that service treatment records were entirely 
silent for any reference, complaint, or treatment for prostate 
cancer or diabetes mellitus.  In fact, the medical evidence of 
record contains no complaints of diabetes mellitus or prostate 
problems until July 1998 and January 2001, respectively-more 
than 31 and 33 years after separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection).  

Additionally, while the Veteran stated that he filed his claim 
for benefits at the urging of two VA doctors, VA treatment 
records that included treatment notes from those doctors did not 
include any documented opinion linking the Veteran's diabetes 
mellitus and prostate cancer to Agent Orange exposure or military 
service more generally.  Therefore, the Veteran's claims for 
service connection for prostate cancer and diabetes mellitus must 
be denied on a direct basis, in addition to on a presumptive 
basis.

For all the foregoing reasons, the claims for service connection 
for the Veteran's diabetes mellitus and prostate cancer must be 
denied.  In arriving at the decision to deny the claim, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


